Citation Nr: 0332133	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  97-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a lung disorder.

Entitlement to service connection for residuals of a neck 
injury.

Entitlement to service connection for diverticulosis.

Entitlement to service connection for burn scars of the face 
and eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service connection for a 
lung disorder, residuals of a neck injury, diverticulosis, 
and burn scars of the face and eyes.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran's 
current lung disorder had its origins in service.

3.  The evidence does not reasonably show that the veteran's 
current neck disorder had its origins in service.

4.  The evidence does not reasonably show that the veteran's 
diverticulosis had its origins in service.

5.  The evidence reasonably shows that the veteran's burn 
scars on his eyes and face had origins in service.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Residuals of a neck injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  Diverticulosis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

4.  Burn scars to the face and eyes were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
to assess the nature and etiology of his claimed disorders.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with 
regard to this claim.

The Board is aware that the veteran's service medical records 
are not associated with the claims file.  The National 
Personnel Records Center (NPRC) responded to an October 1995 
records request indicating that the veteran's service medical 
records had been lost in the 1973 fire.  Prior to the VCAA's 
enactment, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable, through no fault of 
the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App.365, 367 (1991).  This heightened duty 
to assist includes the obligation to search for alternate 
methods of proving service connection.  The veteran provided 
the RO with his unit information, the dates of reported 
hospitalizations and the military bases where he was 
stationed during these hospitalizations.  The RO requested 
morning and sick reports from the specified military bases.  
No records regarding the veteran's treatment were located.  
There are no indications of any other alternate records that 
the RO has not already obtained or attempted to obtain.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a February 2003 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for a Lung Disorder

Factual Background

There are no service medical records noting complaints, 
findings or treatment related to a lung disorder.

An August 1995 statement, submitted by F. R., a man who 
served with the veteran, indicated that the veteran had been 
hospitalized in England for at least three weeks in 1943 with 
severe pneumonia.  F.R. went on to state that the veteran's 
pneumonia left his lungs badly damaged for the remainder of 
the veteran's life.

A June 1996 VA examination report noted that the veteran 
stated that he had pneumonia during service, in 1943.  The 
veteran reported that this left permanent scarring of the 
pleura and of the lung and left a chronic bronchial 
irritation.  He complained of shortness of breath on 
exertion, which he had experienced for the past 30 years.  
The examiner stated that the veteran had a history of 
pneumonia, apparently a massive pneumonia in the right lower 
lobe with residual lung scarring and pleural scarring, plus 
chronic bronchitis.

The veteran testified before a hearing officer at a hearing 
held at the RO in February 1997.  The veteran testified that 
he was hospitalized twice during service with severe 
pneumonia.  He stated that he had chest x-rays taken within a 
year of service, but that the x-rays no longer existed, or 
were not available.

A June 2002 VA chest x-ray report noted severe pulmonary 
emphysema.  A May 2003 private treatment note indicated that 
the veteran had a history of chronic obstructive pulmonary 
disease.  The veteran was diagnosed with right middle lobe 
pneumonia and chronic obstructive pulmonary disease with a 
mild exacerbation.  There were no comments in the treatment 
note as to the etiology of the veteran's lung disorder.

A private pulmonary consultation report, dated later in May 
2003, noted that the veteran was an ex-smoker, having smoked 
a pack a day between the ages of 25 and 51.  The physician 
noted that the veteran worked in a garage and had significant 
exposure to asbestos.  He stated that the veteran's x-ray did 
not show any evidence of pleural thickening consistent with 
asbestosis.  The physician's impression was chronic 
obstructive pulmonary disease exacerbation.  The physician 
doubted the diagnosis of pneumonia, made earlier in May 2003, 
and stated the veteran was more likely suffering from 
perihilar edema from congestive heart failure.

An August 2003 private pathology report noted a diagnosis of 
poorly differentiated non-small cell carcinoma with focal 
squamous differentiation of the left lung.  A September 2003 
private treatment note reported diagnoses of bronchogenic 
cancer and chronic obstructive pulmonary disease.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for a lung disorder.  The Court has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of chronic 
obstructive pulmonary disease.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

In this instance, there is no medical evidence documenting 
complaints, findings or treatment for a lung disorder during 
service.  The earliest clinical findings of a lung disorder 
are noted in the June 1996 VA examination report, almost 
fifty years after service.  Although the veteran and R.F. 
stated that the veteran had pneumonia in service, which 
damaged his lungs, their contentions, no matter how well 
meaning, without medical evidence to etiologically relate the 
claimed disability with an event or occurrence in service, 
will not support the claim.  The Court has held that lay 
persons, such as the veteran and R.F., are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, given the lack of medical evidence of an 
inservice occurrence and the many years between service and 
the initial clinical documentation of a current disorder, 
service connection for a lung disorder is denied.

III.  Service Connection for Residuals of a Neck Injury

Factual Background

There are no service medical records associated with the file 
that document a neck injury, or complaints, findings or 
treatment related to the neck.

A June 1996 VA examination report noted no complaints with 
regard to the veteran's neck.  The examiner did not offer any 
comments with regard to the veteran's neck.

The veteran testified before a hearing officer at a hearing 
held at the RO in February 1997.  The veteran testified that 
he fell during service and injured his neck.  He stated that 
he was treated with traction every few months.

An October 2000 VA MRI report noted a prominent posterior 
horizontal bony bar formation present at the C3-4 level 
effacing the thecal sac and contacting the cord anteriorly at 
that level.  There was no definite evidence for contact with 
the exiting nerve roots.  In addition, a horizontal bony 
formation was present at the C4-5 level and C5-6 level.  The 
most severe narrowing was present at C5-6 contacting the cord 
at this level and narrowing the right neural foramen.   
Finally, a disc bulging and horizontal bony bar formation 
were present at C6-7, which appeared to narrow the neural 
foramina bilaterally at that level, possibly contact the 
nerve roots within their neural foramina.

A June 2002 VA x-ray report noted a new 50 percent anterior 
fracture of T9 when compared to an x-ray dated May 1999.  The 
report noted that the fracture could have happened "any time 
in this interval."

Analysis

The Board notes the veteran's testimony that he fell and 
injured his neck during service.  However, there is no 
competent evidence of record linking the veteran's current 
neck disability to service.  The anterior fracture of T9, 
noted on the June 2002 VA x-ray report, was noted to have 
happened any time after the May 1999 x-ray, to which the June 
2002 x-ray was compared.

Again, the Board notes that the earliest clinical 
documentation of a neck disorder is an October 2000 VA MRI 
report, over fifty years after service.  The Board is 
cognizant of the veteran's testimony reporting a fall during 
service, as a result of which he injured his neck.  However, 
while the veteran is competent to testify to events that 
occurred in service, he is not competent to testify as to the 
nature or etiology of a claimed disorder.  See Espiritu, 2 
Vet. App. at 494-5.  In the absence of medical evidence 
documenting an inservice injury or occurrence, and given the 
fact that the record is devoid of clinical findings related 
to a neck disorder for many years after service, service 
connection for residuals of a neck injury is denied.

IV.  Service Connection for Diverticulosis

Factual Background

There are no service medical records associated with the 
claims file documenting complaints, findings or treatment 
related to diverticulosis.

The veteran testified before a hearing officer at a hearing 
held at the RO in February 1997.  He stated that he first 
began to experience stomach problems and bleeding during 
service.

A June 1996 VA examination report noted that the veteran 
reported intestinal problems.  The veteran indicated that he 
had been diagnosed with a peptic or duodenal ulcer from which 
he still had mild symptoms.  He also reported that he had 
been diagnosed with diverticulitis of the colon, which did 
not bother him at that time.  The examiner noted a history of 
diverticulitis of the colon with a rather severe flare-up, 
which was treated medically.  He noted that the veteran has 
minimal trouble with it now.

Analysis

The June 1996 VA examiner noted a history of diverticulitis 
of the colon, which was not bothering the veteran at that 
time.  However, there is no medical evidence of record 
linking the veteran's diverticulitis to service.  The 
veteran's testimony to that end is not considered competent 
medical evidence as the veteran is a lay person, and his 
assertions as to the existence, nature and etiology of the 
veteran's current diagnoses are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of any 
documented problems with diverticulosis, either during 
service or for many years thereafter, a fairly recent medical 
history being reported of diverticulosis is overly remote 
from service as to afford a reasonably satisfactory basis for 
relating the condition to service.

As with each of the previously denied issues, the Board is 
mindful of it's increased duty under O'Hare.  The Board's 
analysis has been undertaken with this heightened duty in 
mind.  The case law, however, does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to procure, evaluate 
and discuss in its decision all of the evidence that may be 
favorable to the veteran, as well as to be particularly 
mindful of resolving doubt in favor of the veteran.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).  As noted above, given 
the amount of time that elapsed between service and the first 
clinical documentation of the veteran's claimed disabilities, 
the heightened consideration of such matters, inclusive of 
the benefit of the doubt rule, does not warrant a grant of 
benefits for these claims.


V.  Service Connection for Burn Scars of the Face and Eyes

Factual Background

There are no records associated with the claims file 
documenting complaints, findings or treatment related to 
burns of the face and eyes until an August 1995 statement 
submitted by F.R.  In that statement, F.R., a man who served 
with the veteran, indicated that it was his recollection that 
the veteran had been burned in the face and eyes during a 
welding accident, and had been hospitalized for about one 
month due to the burns.

The veteran testified before a hearing officer at a hearing 
held at the RO in February 1997.  He stated that he burned 
his face and eyes in service due to a welding accident.  He 
indicated that he was hospitalized as a result of his burns.

A June 1996 VA examination report noted that the veteran 
reported burning his face during a welding accident in 
service.  The examiner noted mild corneal scars.  A June 1996 
general medical examination report noted minimal scars on the 
veteran's face.

Analysis

The Board notes that June 1996 VA examination reports noted 
mild corneal scarring and scars of a minimal nature on the 
veteran's face.  An August 1995 statement from F.R. attested 
to his recollections that he served with the veteran and knew 
he had been hospitalized and treated for burns in the region 
of the eyes and face as a result of a welding accident during 
service.  As noted above, lay persons are competent to 
testify to certain symptoms actually susceptible to being 
observed or experienced, as are the matters described by F.R.  
Again, where the veteran's records are or are presumed 
destroyed or lost, there is a greater duty to assist and the 
Board's "obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule is 
heightened."  See O'Hare, 1 Vet. App. at 367.  The benefit of 
the doubt rule states:

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records.

38 C.F.R. § 3.102 (2002).  After careful consideration of the 
veteran's and R.F.'s statements and of the findings of the 
examiners in the June 1996 examination reports, the Board 
finds that it is within the realm of there being a reasonable 
doubt that the veteran's burn scars of the face and eyes were 
incurred as described.  The veteran and R.F. are competent to 
relate the circumstances regarding the welding accident in 
service.  Both men stated that the veteran received burns 
during a welding accident that occurred in service.  Further, 
the examiners in the June 1996 examination reports noted 
scars on the corneas and face.  Accordingly, resolving all 
doubt in favor of the veteran, service connection for burn 
scars of the face and eyes is granted.


ORDER

Entitlement to service connection for a lung disorder is 
denied.

Entitlement to service connection for residuals of a neck 
injury is denied.


Entitlement to service connection for diverticulosis is 
denied.

Entitlement to service connection for burn scars of the eyes 
and face is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



